DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1-20 in the amendment received on 5/11/2021.

The claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 6-7, 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. Publication No. 2013/0041934 A1) in view of Plamondon et al. (U.S. Publication No. 2007/0206621 A1).
With respect to claim 1, Annamalaisami discloses a method for managing transmission control protocol (TCP) functionality implemented by a network traffic management system comprising one or more network traffic management apparatuses, server devices, or client devices (i.e., In some embodiments, the appliance 200 preserves any of the information encoded in TCP and/or IP header and/or option fields communicated between appliances 205 and 205'. For example, the appliance 200 may terminate a transport layer connection traversing the appliance 200, such as a transport layer connection from between a client and a server traversing appliances 205 and 205', ¶ 65.  In some embodiments, the monitoring service 198 and/or monitoring agent 197 performs monitoring and performance measurement of any network resource or network infrastructure element, such as a client, server, server farm, appliance 200, appliance 205, or network connection, ¶ 77). 
Annamalaisami may not explicitly disclose the method comprising: monitoring a message generated by an application or characteristic data of a TCP connection with a destination device or a source device.
However, Plamondon discloses the method comprising: monitoring a message generated by an application or characteristic data of a TCP connection with a destination device or a source device (i.e., In some embodiments, the LAN/WAN detector 238 monitors network traffic on the network ports 267 of the appliance 200 to detect a synchronization packet, sometimes referred to as a "tagged" network packet. The synchronization packet identifies a type or speed of the network traffic. In one embodiment, the synchronization packet identifies a WAN speed or WAN type connection. The LAN/WAN detector 238 also identifies receipt of an acknowledgement packet to a tagged synchronization packet and on which port it is received. The appliance 200 then configures itself to operate the identified port on which the tagged synchronization packet arrived so that the speed on that port is set to be the speed associated with the network connected to that port. The other port is then set to the speed associated with the network connected to that port [monitoring a message generated by an application or characteristic data of a TCP connection with a destination device or a source device], ¶ 106.  To this end, the appliance 200 monitors acknowledgements generated by the receiving endpoint, e.g., server 106 (or any other downstream network entity) so that it can determine whether the packet has been successfully delivered or needs to be retransmitted. If the appliance 200 determines that the packet has been successfully delivered, the appliance 200 is free to discard the saved packet data. The appliance 200 may also inhibit forwarding acknowledgements for packets that have already been received by the sending endpoint [monitoring a message generated by an application or characteristic data of a TCP connection with a destination device or a source device], ¶ 122.  A device may detect a transaction and/or transaction boundary using any technique. In some embodiments, the device may have specific knowledge of one or more application protocols which allow a device to detect transaction boundaries. In other embodiments, the device may detect a transaction boundary without specific knowledge of the application generating the transactions [monitoring characteristic data of a TCP connection with a destination device or a source device], ¶ 201) in order to provide a system and method for dynamically controlling bandwidth by a proxy of one or more connections (¶ 2). 
Plamondon also discloses determining when a first TCP push flag should be set for a first packet based on the monitored message or the monitored characteristic data to effectively manage network traffic in the TCP connection (i.e., In one embodiment, a device may use time-based methods for detecting a transaction boundary. If the sender has been sending data and ceases then, after a period of time of inactivity, the device may decide that a transaction boundary has been indicated. A device may require any time interval to pass before declaring a transaction boundary. This time-based method may be used to identify transaction boundaries in connections using an unknown or encrypted protocol [based on the monitored message or the monitored characteristic data to effectively manage network traffic in the TCP connection], ¶ 202.  In other embodiments, a device may use explicit signals contained in the packets to determine transaction boundaries. For example, the setting of the PSH (TCP Push) bit by the sender in a TCP header of a packet may indicate a transaction boundary. Or for example, opening and closing of a TCP connection may also mark transaction boundaries. In some cases, a device may combine the time-based approach with these additional heuristics for detection of a transaction boundary [determining when a first TCP push flag should be set for a first packet]. In another technique, if the device 220 understands the application protocol, it can parse the protocol data stream and directly determine transaction boundaries. In some embodiments, this last behavior can be used independent of any time-based mechanism. For example, a device may identify that a given packet is the last packet (or only packet) of a remote procedure call. Or a device may identify that a packet is the last packet of an HTTP request, ¶ 203). 
Plamondon further discloses setting the first TCP push flag for the first packet prior to the first packet being sent to the destination device via the TCP connection, when the determination indicates that the first TCP push flag should be set for the first packet (i.e., In other embodiments, a device may use explicit signals contained in the packets to determine transaction boundaries. For example, the setting of the PSH (TCP Push) bit by the sender in a TCP header of a packet may indicate a transaction boundary [setting the first TCP push flag for the first packet prior to the first packet being sent to the destination device via the TCP connection, when the determination indicates that the first TCP push flag should be set for the first packet]. Or for example, opening and closing of a TCP connection may also mark transaction boundaries [when the determination indicates that the first TCP push flag should be set for the first packet]. In some cases, a device may combine the time-based approach with these additional heuristics for detection of a transaction boundary. In another technique, if the device 220 understands the application protocol, it can parse the protocol data stream and directly determine transaction boundaries. In some embodiments, this last behavior can be used independent of any time-based mechanism. For example, a device may identify that a given packet is the last packet (or only packet) of a remote procedure call. Or a device may identify that a packet is the last packet of an HTTP request, ¶ 203).
Therefore, based on Annamalaisami in view of Plamondon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Plamondon to the system of Annamalaisami 

With respect to claim 2, Annamalaisami discloses determining when the monitored message indicates that a current data transmission is complete (i.e., In many embodiments, the records may include a round trip time. In a further embodiment, round trip time may only be recorded on egress flows (because an ingress flow may not have an identification of when the packet was sent or when a response will be received). In other embodiments, the records may include one or more of an HTTP request URL, HTTP Request Cookie, HTTP Request Referrer, HTTP Request Method, HTTP Request Host, HTTP Request User-Agent. In a further embodiment, these values may only be recorded in layer 7 templates for client side ingress flow start and complete [determining when the monitored message indicates that a current data transmission is complete]. In a similar embodiment, the records may include one or more of an HTTP Response Status, and an HTTP Response Length. In a further embodiment, these values may only be recorded in layer 7 templates for server side ingress flow start and complete [determining when the monitored message indicates that a current data transmission is complete], ¶ 296.  In some embodiments, records may include flow flags. These flow flags may be applicable to one or more templates, and may be applicable to all or some of the records, such as just end, complete, or start records [determining when one of the monitored messages indicates that a current data transmission is complete], ¶ 297). 
(i.e., In some embodiments, the appliance 200 or flow controller 220 applies a technique referred to as transaction boundary detection. In one embodiment, the technique pertains to ping-pong behaved connections. At the TCP layer, ping-pong behavior is when one communicant--a sender--sends data and then waits for a response from the other communicant--the receiver. Examples of ping-pong behavior include remote procedure call, HTTP and others. The algorithms described above use retransmission timeout (RTO) to recover from the dropping of the last packet or packets associated with the transaction. Since the TCP RTO mechanism is extremely coarse in some embodiments, for example requiring a minimum one second value in all cases), poor application behavior may be seen in these situations, ¶ 155.  One method of detecting a transaction boundary is time based. If the sender has been sending data and ceases, then after a period of time the sender or flow control module 200 declares a transaction boundary. This may be combined with other techniques. For example, the setting of the PSH (TCP Push) bit by the sender in the TCP header may indicate a transaction boundary [setting the first TCP push flag for the first packet based on the determination that the monitored message indicates the current data transmission is complete]. Accordingly, combining the time-based approach with these additional heuristics can provide for more accurate detection of a transaction boundary. In another technique, if the sender or flow control module 220 understands the application protocol, it can parse the protocol data stream and directly determine transaction boundaries. In some embodiment, this last behavior can be used independent of any time-based mechanism, ¶ 157) in order to provide a system and method for dynamically controlling bandwidth by a proxy of one or more connections (¶ 2).
Therefore, based on Annamalaisami in view of Plamondon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Plamondon to the system of Annamalaisami in order to provide a system and method for dynamically controlling bandwidth by a proxy of one or more connections.

With respect to claims 6, 11 and 16, the limitations of claims 6, 11 and 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 7, 12 and 17, the limitations of claims 7, 12 and 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. Publication No. 2013/0041934 A1) in view of Plamondon et al. (U.S. Publication No. 2007/0206621 A1), and Isobe et al. (U.S. Publication No. 2013/0229916 A1), and in further view of Williams et al. (U.S. Publication No. 2007/0064737 A1).
With respect to claim 3, Annamalaisami discloses wherein the monitored characteristic data comprises a current round trip time (RTT) of the first TCP connection (i.e., The present disclosure is directed towards systems and methods for tracking application layer flow via a multi-connection intermediary. In one aspect, transaction level or application layer information may be tracked via the intermediary, including one or more of: (i) the request method; (ii) response codes; (iii) URLs; (iv) HTTP cookies; (v) RTT of both ends of the transaction in a quad flow arrangement, ¶ 9.  In some embodiments, in accordance with a record template 610, a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, including: 20. Round Trip Time (RTT), ¶s 252 and 272). 
Annamalaisami also discloses setting a TCP push flag prior to expiration of the current RTT (i.e., In one aspect, transaction level or application layer information may be tracked via the intermediary, including one or more of: (i) the request method; (ii) response codes; (iii) URLs; (iv) HTTP cookies; (v) RTT of both ends of the transaction in a quad flow arrangement, ¶ 234.  Flow flags may be used to identify attributes of the flow, including window scaling, SACK, window scale value, maximum segment size, endpoint identification, CMP, TCP Buffering, HTTP version, push flags, RSP, cache, HTTP Denial of Service Protection, stream control, secure socket layer communication, message types, respond-before-request requirements, identification of a client input or output, identification of a server input or output, and an identification of whether the record was generated by an intermediary or a client-side packet control buffer. In some embodiments, the message type identification may comprise an identification of a FIN terminated flow, content length flow, chunked flow, byte range flow, or aborted transaction flow, ¶ 297.  Thus, the flow flags [TCP push flag] may be set to identify window scaling, which is linked to RTT, as well as respond-before-request requirements which suggests the setting prior to the RTT expiration). 

However, Isobe discloses determining when a second TCP push flag has not been set for a second packet prior to expiration of the current RTT (i.e., A new state variable PSH_recv for determining whether or not reception of PSH data is in progress is defined, and a process (step 4001) of assigning 0 to PSH_recv is inserted after step 3801 shown in FIG. 18 [determining when a second TCP push flag has not been set for a second packet]. In addition, after step 3804, a process (step 4002) of determining whether or not a PSH flag is set in a TCP flag of a received packet is inserted. If it is determined as being true in step 4002, 1 is assigned to PSH_recv (step 4003), and the flow proceeds to step 3805. If it is determined that the PSH flag is not set in the TCP flag of the received packet in step 4002, ACK for the received data is returned in NIF0 in the same manner as in the related art (step 4004), and then the flow returns to step 3802. This process method validates the function of returning ACK, described in Embodiment 1, only when the PSH packet is received, ¶ 165.  FIG. 25 is a sequence diagram illustrating a case of performing a process in which the device 800 determines whether or not data is final data depending on whether or not a PSH flag is set in a TCP flag 2914 described in a packet [prior to expiration of the current RTT], ¶ 168.  This would have to be done prior to the expiration of the current RTT since the is what determines whether the data is final data or not) in order to allow for a communication device to relays two TCP communications including first TCP communication and (¶ 89).
Therefore, based on Annamalaisami in view of Plamondon, and further in view of Isobe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Isobe to the system of Annamalaisami and Plamondon in order to allow for a communication device to relays two TCP communications including first TCP communication and second TCP communication, that also includes a transmission buffer and a reception buffer for each TCP communication.
Annamalaisami, Plamondon and Isobe may not explicitly disclose setting the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet.
However, Williams discloses setting the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet (i.e., The coalesced TCP header 468 is constructed by setting the sequence number of the first packet to be coalesced as the sequence number 466 of the coalesced TCP header 468, and setting the acknowledge value of the last packet to be coalesced as the acknowledge value 470 of the coalesced TCP header 468. The PuSH (PSH) flags of each of the packets being coalesced are logically ORed to form the PSH flag 472 of the coalesced packet 468, which indicates, if asserted, that the data should be pushed up to the next layer above TCP [setting the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet], ¶ 38) in order to reduce the computational overhead incurred by (¶ 6).
Therefore, based on Annamalaisami in view of Plamondon and Isobe, and further in view of Williams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Williams to the system of Annamalaisami, Plamondon and Isobe in order to reduce the computational overhead incurred by the host processor during packet processing as well as reduced ACKs through coalescing.

With respect to claims 8 and 13, the limitations of claims 8 and 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. Publication No. 2013/0041934 A1) in view of Plamondon et al. (U.S. Publication No. 2007/0206621 A1), and in further view of Mizrachi et al. (U.S. Publication No. 2008/0091868 A1).
With respect to claim 4, Annamalaisami discloses wherein the monitored characteristic data comprises a receive window advertised by the destination device (i.e., In addition, the transmission terminal manages a parameter called a window size (a size of data which can be transmitted even if a notification of reception thereof is not sent from the reception terminal) and varies the window size depending on a Round Trip Time (RTT) or whether or not discarding is detected, ¶ 5.  In some embodiments, in accordance with a record template 610, a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, including: 21. TCP options and parameters, such as window scaling [a receive window advertised by the destination device] or selective acknowledgements (SACK), ¶s 252 and 273.  In some embodiments, records may include flow flags. These flow flags may be applicable to one or more templates, and may be applicable to all or some of the records, such as just end, complete, or start records. Flow flags may be used to identify attributes of the flow, including window scaling, SACK, window scale value, ¶ 297). 
Annamalaisami and Plamondon may not explicitly disclose the method further comprises: determining when the receive window is less than a threshold.
However, Mizrachi discloses the method further comprises: determining when the receive window is less than a threshold (i.e., Aspects of the method and system may comprise accumulating a plurality of bytes of incoming TCP segments in a host memory until a number of the plurality of bytes of incoming TCP segments reaches a threshold value. A completion queue entry (CQE) may be generated to a driver when the plurality of bytes of incoming TCP segments reaches the threshold value and the plurality of bytes of incoming TCP segments may be copied to a user application. The method may also comprise delaying in a driver, an update of a TCP receive window size until one of the incoming TCP segments corresponding to a particular sequence number is copied to the user application. The CQE may also be generated to the driver when at least one of the incoming TCP segments is received with a TCP PUSH bit SET and the TCP receive window size is greater than a particular window size value, ¶ 23) in order to allow for a sending TCP which is allowed to collect data from the sending user (¶ 69).
Mizrachi further discloses setting the first TCP push flag for the first packet based on the determination that the receive window is less than the threshold (i.e., The method may also comprise delaying in a driver, an update of a TCP receive window size until one of the incoming TCP segments corresponding to a particular sequence number is copied to the user application. The CQE may also be generated to the driver when at least one of the incoming TCP segments is received with a TCP PUSH bit SET and the TCP receive window size is greater than a particular window size value [setting the first TCP push flag for the first packet based on the determination that the receive window is less than the threshold], ¶ 23). 
Therefore, based on Annamalaisami in view of Plamondon, and further in view of Mizrachi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mizrachi to the system of Annamalaisami and Plamondon in order to allow for a sending TCP which is allowed to collect data from the sending user application and to send that data in segments at its own convenience, until the push function is signaled.

With respect to claims 9, 14 and 19, the limitations of claims 9, 14 and 19 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. Publication No. 2013/0041934 A1) in view .
With respect to claim 5, Annamalaisami discloses wherein the monitored characteristic data comprises a first maximum segment size (MSS) of the TCP connection and a second MSS of another TCP connection with the source device (i.e., Flow issue debugging: In some embodiments, flow records may be used to determine end to end flow characteristics, even across multiple proxies or other intermediaries. This may be done through capture of additional transport or application layer information, such as negotiated maximum segment size (MSS) [wherein the monitored characteristic data comprises a first maximum segment size (MSS) of the TCP connection and a second MSS of another TCP connection with the source device], packet drop rates, retransmission rates, or any other type and form of information, ¶ 235.  Also see ¶s 252 and 271). 
Annamalaisami also discloses the method further comprises: determining when a size of the application data is less than the first MSS and the second MSS (i.e., In some embodiments, flow records may be used to determine end to end flow characteristics, even across multiple proxies or other intermediaries. This may be done through capture of additional transport or application layer information, such as negotiated maximum segment size (MSS), ¶ 235.  It would be obvious to have a negotiated MSS that would be of a size less than a certain cutoff including multiples of the MSS). 
Annamalaisami and Plamondon may not explicitly disclose setting the first TCP push flag for the first packet based on the determination that the size is less than the first MSS and the second MSS.
(i.e., A new state variable PSH_recv for determining whether or not reception of PSH data is in progress is defined, and a process (step 4001) of assigning 0 to PSH_recv is inserted after step 3801 shown in FIG. 18. In addition, after step 3804, a process (step 4002) of determining whether or not a PSH flag is set in a TCP flag of a received packet is inserted. If it is determined as being true in step 4002, 1 is assigned to PSH_recv (step 4003), and the flow proceeds to step 3805. If it is determined that the PSH flag is not set in the TCP flag of the received packet in step 4002, ACK for the received data is returned in NIF0 in the same manner as in the related art (step 4004), and then the flow returns to step 3802. This process method validates the function of returning ACK, described in Embodiment 1, only when the PSH packet is received, ¶ 165.  In some embodiments, in accordance with a record template 610, a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, including: 19. Maximum Segment Size (MSS), ¶s 252 and 271.  By recording the MSS it would be obvious to use this to set the PSH_recv variable as highlighted in ¶ 165 above) in order to allow for a communication device to relays two TCP communications including first TCP communication and second TCP communication, that also includes a transmission buffer and a reception buffer for each TCP communication (¶ 89).
Therefore, based on Annamalaisami in view of Plamondon, and further in view of Isobe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Isobe to the system 

With respect to claims 10, 15 and 20, the limitations of claims 10, 15 and 20 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. Publication No. 2013/0041934 A1) in view of Plamondon et al. (U.S. Publication No. 2007/0206621 A1), Isobe et al. (U.S. Publication No. 2013/0229916 A1), and Williams et al. (U.S. Publication No. 2007/0064737 A1), and in further view of Mizrachi et al. (U.S. Publication No. 2008/0091868 A1).
With respect to claim 18, Annamalaisami discloses wherein the monitored characteristic data comprises a current round trip time (RTT) of the first TCP connection (i.e., The present disclosure is directed towards systems and methods for tracking application layer flow via a multi-connection intermediary. In one aspect, transaction level or application layer information may be tracked via the intermediary, including one or more of: (i) the request method; (ii) response codes; (iii) URLs; (iv) HTTP cookies; (v) RTT of both ends of the transaction in a quad flow arrangement, ¶ 9.  In some embodiments, in accordance with a record template 610, a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, including: 20. Round Trip Time (RTT), ¶s 252 and 272). 
(i.e., In some embodiments, records may include flow flags. These flow flags may be applicable to one or more templates, and may be applicable to all or some of the records, such as just end, complete, or start records. Flow flags may be used to identify attributes of the flow, including window scaling, SACK, window scale value, ¶ 297.  The window scaling and scale value require the extraction of the receive window attribute from the header). 
Annamalaisami also discloses set a TCP push flag prior to expiration of the current RTT (i.e., In one aspect, transaction level or application layer information may be tracked via the intermediary, including one or more of: (i) the request method; (ii) response codes; (iii) URLs; (iv) HTTP cookies; (v) RTT of both ends of the transaction in a quad flow arrangement, ¶ 234.  Flow flags may be used to identify attributes of the flow, including window scaling, SACK, window scale value, maximum segment size, endpoint identification, CMP, TCP Buffering, HTTP version, push flags, RSP, cache, HTTP Denial of Service Protection, stream control, secure socket layer communication, message types, respond-before-request requirements, identification of a client input or output, identification of a server input or output, and an identification of whether the record was generated by an intermediary or a client-side packet control buffer. In some embodiments, the message type identification may comprise an identification of a FIN terminated flow, content length flow, chunked flow, byte range flow, or aborted transaction flow, ¶ 297.  Thus, the flow flags [TCP push flag] may be set to identify window scaling, which is linked to RTT, as well as respond-before-request requirements which suggests the setting prior to the RTT expiration). 
Annamalaisami and Plamondon may not explicitly disclose a determination that the second TCP push flag has not been set for a second packet prior to expiration of the current RTT.
However, Isobe discloses a determination that the second TCP push flag has not been set for a second packet prior to expiration of the current RTT (i.e., A new state variable PSH_recv for determining whether or not reception of PSH data is in progress is defined, and a process (step 4001) of assigning 0 to PSH_recv is inserted after step 3801 shown in FIG. 18 [determining when a second TCP push flag has not been set for a second packet]. In addition, after step 3804, a process (step 4002) of determining whether or not a PSH flag is set in a TCP flag of a received packet is inserted. If it is determined as being true in step 4002, 1 is assigned to PSH_recv (step 4003), and the flow proceeds to step 3805. If it is determined that the PSH flag is not set in the TCP flag of the received packet in step 4002, ACK for the received data is returned in NIF0 in the same manner as in the related art (step 4004), and then the flow returns to step 3802. This process method validates the function of returning ACK, described in Embodiment 1, only when the PSH packet is received, ¶ 165.  FIG. 25 is a sequence diagram illustrating a case of performing a process in which the device 800 determines whether or not data is final data depending on whether or not a PSH flag is set in a TCP flag 2914 described in a packet [prior to expiration of the current RTT], ¶ 168.  This would have to be done prior to the expiration of the current RTT since the is what determines whether the data is final data or not) in order to allow for a communication (¶ 89).
Therefore, based on Annamalaisami in view of Plamondon, and further in view of Isobe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Isobe to the system of Annamalaisami and Plamondon in order to allow for a communication device to relays two TCP communications including first TCP communication and second TCP communication, that also includes a transmission buffer and a reception buffer for each TCP communication.
Annamalaisami, Plamondon and Isobe may not explicitly disclose set the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet.
However, Williams discloses set the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet (i.e., The coalesced TCP header 468 is constructed by setting the sequence number of the first packet to be coalesced as the sequence number 466 of the coalesced TCP header 468, and setting the acknowledge value of the last packet to be coalesced as the acknowledge value 470 of the coalesced TCP header 468. The PuSH (PSH) flags of each of the packets being coalesced are logically ORed to form the PSH flag 472 of the coalesced packet 468, which indicates, if asserted, that the data should be pushed up to the next layer above TCP [setting the first TCP push flag for the first packet based on the determination that the second TCP push flag has not been set for a second packet], ¶ 38) in order to reduce the computational overhead incurred by the host processor during packet processing as well as reduced ACKs through coalescing (¶ 6).
Therefore, based on Annamalaisami in view of Plamondon and Isobe, and further in view of Williams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Williams to the system of Annamalaisami, Plamondon and Isobe in order to reduce the computational overhead incurred by the host processor during packet processing as well as reduced ACKs through coalescing.
Annamalaisami, Plamondon, Isobe and Williams may not explicitly disclose determine when the receive window is less than a threshold.
However, Mizrachi discloses determine when the receive window is less than a threshold (i.e., The threshold block 522 may comprise a threshold value based on sequence number tags of the CQEs received by the driver 504. The threshold value may be set to the sequence number of the last TCP segment that was copied to the user application 506. If the number of bytes of incoming TCP segments that were copied to the user application 506 is above the threshold value, the updated advertised window size along with the number of bytes of incoming TCP segments that were copied to the user application 506 is passed to the CNIC 502. The advertised window update in the driver 504 may be delayed till the return of all reported completed buffers or till all reported completions are copied to the user application 506 [determine when the receive window is less than a threshold], ¶ 58.  The estimator 516 may be enabled to generate a completion threshold value based on the received Placement_SN and Window_Upd_SN values, where Placement_SN may indicate a number of bytes of incoming TCP segments that have been placed to the host memory 106 and Window_Upd_SN may indicate a number of bytes of incoming TCP segments that were copied to the user application 506 [determine when the receive window is less than a threshold], ¶ 60.  The completion threshold value may be generated as follows: Initially the completion threshold value may be set to a minimum value, for example, 0. A temporary pending value (tmp_pending) may be determined using the following exemplary pseudocode: where connection_ max_adv_ window_size is a maximal value of a connection number and may be adjusted based on connection receive window types, COMP_ THRESHOLD_STEP may be threshold value, for example, 4096 bytes. The estimator 516 may be enabled to pass the generated completion threshold value to the threshold block 514, ¶ 61) in order to allow for a sending TCP which is allowed to collect data from the sending user application and to send that data in segments at its own convenience, until the push function is signaled (¶ 69).
Therefore, based on Annamalaisami in view of Plamondon in view of Isobe and Williams, and further in view of Mizrachi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mizrachi to the system of Annamalaisami, Plamondon, Isobe and Williams in order to allow for a sending TCP which is allowed to collect data from the sending user application and to send that data in segments at its own convenience, until the push function is signaled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/20/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447